Response to Arguments
 	Regarding the amendment to claim 1, the applicants argue that “In rejecting claims 1 and 4, the Office Action relies on layers 84 and 76 in FIG. 7 of Song ([0064]) for the “barrier layer” and the cap layer 80 for the “cap layer including nanocrystalline graphene.” However, the Song reference does not disclose both the cap layer 80 including nanocrystalline graphene and the barrier layer 74/76 including a metal, a metal alloy, or metal nitride, as recited in amended claim 1. Layers 74/76 (asserted “barrier layer”) in Song do not include a metal, a metal alloy, or a metal nitride.” 	However, the examiner respectfully submits that layers 84+76 (which are disclosed as diffusion barrier layers, [0064]) are asserted as the barrier layer and do include a metal, a metal alloy (TiSiN or TSN or diffusion barrier layer) [0049] and [0078], or a metal nitride (TiSiN or TSN or diffusion barrier layer) [0049] and [0078]. 	Therefore, claim 1 (as amended) does not overcome the current grounds of rejection. 	Regarding the amendment to claim 16, the applicants argue that “Claim 16 requires “a barrier layer between the cap layer and the conductive wiring,” but the conductive film 114 (asserted “barrier layer”) is not between the cap metal film 170 (“cap layer”) and the metal film 110 (“conductive wiring”) in Katou. Also, the Office Action does not show the conductive film 114 of Katou would be considered a “barrier layer” by a person of ordinary skill in the art. Katou describes barrier metal films 108/130 (see [0031] of Katou) formed of Ti, TiN, W, WN, Ta, or TaN, but not the copper silicide used to make the conductive film 114 (asserted “barrier layer”).” the cap layer completely overlaps the barrier layer. 	Therefore, claim 16 (as amended) also does not overcome the current grounds of rejection.

 	An attempt was made, via a phone call and a message left on the voice mail, to have an interview with attorney John Castellano on Tuesday, February 9, 2021 but did not result in an interview being conducted as required by the AFCP2.0 pilot program.

/NDUKA E OJEH/Primary Examiner, Art Unit 2892